884 F.2d 578
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William Edward BENIGHT, Petitioner-Appellant,v.Steven SMITH, Warden;  Attorney General of Kentucky,Respondents-Appellees.
No. 88-6395.
United States Court of Appeals, Sixth Circuit.
Aug. 24, 1989.

Before RALPH B. GUY, Jr., BOGGS and ALAN E. NORRIS, Circuit Judges.

ORDER

1
William Edward Benight moves for counsel on appeal from the district court's judgment dismissing his habeas corpus petition filed under 28 U.S.C. Sec. 2254.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Benight claimed that his robbery and persistent felony offender convictions are unconstitutional because he was prejudiced by the court's pretrial remarks, the court erroneously denied his motion for a directed verdict and he was denied notice and an opportunity to present a defense against his PFO charge.  The district court dismissed the petition as meritless.


3
Upon consideration, we hereby deny Benight's motion for counsel and affirm the district court's judgment for the reasons stated by the magistrate and adopted by the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.